DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 05/04/2021, which are in response to USPTO Office Action mailed 04/13/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Such limitation(s) that use the word “means” are “activation means” in claims 8-11.
The specification discloses the corresponding structure for “activation means” on page 7, lines 10-13.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “stop request apparatus” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “stop request apparatus” on page 5, lines 24-27.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: a method for detecting a stop request during at least partially autonomous operation of a vehicle following a route guidance (S), comprising: monitoring a stop request apparatus in an interior of the vehicle, detecting activation of the stop request apparatus by a passenger or operator of the vehicle, receiving from the stop request apparatus a stop request and a stop reason associated with the stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list comprising at least toilet and food, selecting an appropriate intermediate destination (Z) based upon the stop reason; and adapting the route guidance (S) to include the appropriate intermediate destination (Z). These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the limitations of the mind, but for the recitation of “at least partially autonomous operation of a vehicle following a route guidance” and “receiving from the stop request apparatus a stop request and a stop reason associated with the stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list comprising at least toilet and food”. That is, other than reciting “at least partially autonomous operation of a vehicle following a route guidance” and “receiving from the stop request apparatus a stop request and a stop reason associated with the stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list comprising at least toilet and food”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a person can detect a stop request, monitor a stop request apparatus in a vehicle, detect the activation of a stop 
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “at least partially autonomous operation of a vehicle following a route guidance” and “receiving from the stop request apparatus a stop request and a stop reason associated with the stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list comprising at least toilet and food”. The autonomous operation is recited at a high level of generality and merely links the use of the abstract idea to a particular technological environment. The receiving from the stop request apparatus step is recited at a high level of generality and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of the autonomous operation is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional element of receiving from the stop request apparatus is mere data gathering and is a well-understood, routine, and conventional function, and thus is no more than insignificant extra-solution activity. Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.

Claims 3-5, 7, 12, and 14 contain limitations that are no more than the abstract idea of claim 1 generically linked to a technological environment. The stop request and adapting route guidance limitations can be reasonably performed in the human mind. The urgency parameter, route deviation parameter, quality parameter (quality parameter as a restaurant rating), and vehicle parameter (vehicle 

Claim 6 contains limitations that are no more than insignificant extra-solution activity. Adapting route guidance after approval by a driver of the vehicle of a request to adapt the route guidance is merely a form of data gathering/displaying data, and is insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.

Claim 13 contains limitations that are no more than insignificant extra-solution activity. Adapting route guidance if the driver does not respond within a predetermined amount of time to the request to adapt the route guidance is merely a form of data gathering/displaying data, and is insignificant extra-solution activity. Thus, this claim contains ineligible subject matter.

Claim 18 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites when the stop reason selected by the passenger or operator of the vehicle is food, the vehicle or the stop request apparatus selects the appropriate intermediate destination for food based upon a route deviation to the intermediate destination for food, a state of charge of a battery of the vehicle, and a restaurant quality rating. This limitation, but for “vehicle or the stop request apparatus”, can be reasonably performed in the human mind. The element “vehicle or the stop request apparatus” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claim contains ineligible subject matter.

Claim 8 and its dependent claims are NOT rejected by 35 U.S.C. 101 because they contain eligible subject matter according to the limitations interpreted under 35 U.S.C. 112(f), as described above, and are therefore statutory.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, hereinafter referred to as Ravichandran) and further in view of Shiga et al. (US 2020/0117215 A1, hereinafter referred to as Shiga).

Regarding claim 1,
Ravichandran teaches a method for detecting a stop request during at least partially autonomous operation of a vehicle following a route guidance (S), comprising ([0002], describes enabling an autonomous vehicle to accept, process, and respond to a signal requesting a stop; [0029], the vehicle drives on a trajectory (i.e. follows route guidance) through a road network to a goal location):
monitoring a stop request apparatus in an interior of the vehicle ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. stop request apparatus) which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; here, the vehicle monitors a request apparatus in order to sense a stop request),
detecting activation of the stop request apparatus by a passenger or operator of the vehicle ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. stop request apparatus) resulting from an interaction by an occupant of the vehicle, the user interface may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; here, the vehicle detects activation of the stop request apparatus),
receiving from the stop request apparatus a stop request and a stop reason associated with the stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list ([0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0091], the stop can be for a list of reasons, such as comfort, change in plans, system fault (see [0092] through [0099] for list)),
selecting an appropriate intermediate destination (Z) based upon the stop reason (Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0135], the stop reason is used to help determine a minimum quality of the stop location; [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place (i.e. intermediate destination)); and 
adapting the route guidance (S) to include the appropriate intermediate destination (Z) ([0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place).
	However, Ravichandran does not explicitly teach wherein the stop reason list comprises at least toilet and food. 
	Shiga teaches the stop reason list comprises at least toilet and food ([0032], when the passenger wishes to stop at a stop location, such as the bathroom, the passenger sends a stop request to the vehicle; [0044], the stop location may be a convenience store (i.e. a stop request for food); [0054], the vehicle may be provided with a plurality of stop buttons to stop the vehicle at different facilities, including facilities for the toilet and food).
	Ravichandran and Shiga are analogous art to the claimed invention since they are from the similar field of vehicle stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stop reasons list of Ravichandran with the toilet and food reasons of Shiga to create a vehicle that can receive stop requests specific to toilet and food needs.


Regarding claim 3,
Ravichandran-Shiga teach the invention as described in claim 1. Ravichandran-Shiga further teach:
the stop request has an urgency parameter (Ravichandran, [0005], the stop request signal can comprise a degree of urgency (i.e. urgency parameter), see also [0103]).

Regarding claim 4,
Ravichandran-Shiga teach the invention as described in claim 1. Ravichandran-Shiga further teach:
the stop request has a route deviation parameter (Ravichandran, [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface).

Regarding claim 5,
Ravichandran-Shiga teach the invention as described in claim 1. Ravichandran-Shiga further teach:
(Ravichandran, [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).

Regarding claim 6,
Ravichandran-Shiga teach the invention as described in claim 1. Ravichandran-Shiga further teach:
the route guidance (S) is adapted only after approval by a driver of the vehicle of a request to adapt the route guidance (Ravichandran, Fig. 3, shows a user interface that asks the driver approval for stopping the car or cancelling the stop request; [0110], the occupant may change stop request or cancel the request; here, approval from the driver is needed for the stop request (i.e. adapting route guidance) to be followed by the vehicle).

Regarding claim 7,
Ravichandran-Shiga teach the invention as described in claim 1. Ravichandran-Shiga further teach:
at least one vehicle parameter is taken into account when adapting the route guidance (S) (Ravichandran, [0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter); this may comprise degradation in performance of a sensor or a component of the vehicle (i.e. vehicle parameter); [0177], after receiving the stop request the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place).


Regarding claim 8,
Ravichandran teaches a stop request apparatus for detecting a stop request during at least partially autonomous operation of a vehicle following a route guidance (S), said stop request apparatus comprising ([0002], describes enabling an autonomous vehicle to accept, process, and respond to a signal requesting a stop; [0029], the vehicle drives on a trajectory (i.e. follows route guidance) through a road network to a goal location):
at least one activation means which is arranged in an interior of the vehicle and is connected, for communicating signals, to an operating apparatus of the vehicle for the purpose of detecting an activation of the stop request apparatus ([0003], in response to a stop request signal, the vehicle system computationally chooses a target location for a stop; [0004], the stop request may come from a user interface (i.e. activation means) in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; [0105], the initiation of the stop request causes a signal to be sent to the autonomous vehicle system; Fig. 2, shows a user interface within the vehicle that can be used to initiate a stop request),
wherein the stop request apparatus is configured to receive a stop request and a stop reason associated with the stop request, wherein the stop reasons are selected by the passenger or operator of the vehicle from a list ([0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0091], the stop can be for a list of reasons, such as comfort, change in plans, system fault (see [0092] through [0099] for list)),
wherein the stop request apparatus is configured to select an appropriate intermediate destination (Z) based upon the stop reason ([0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; [0135], the stop reason is used to help determine a minimum quality of the stop location; [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place (i.e. intermediate destination)); and 
wherein the stop request apparatus is configured to adapt the route guidance (S) to include the appropriate intermediate destination (Z) ([0004], the stop request may come from a user interface (i.e. stop request apparatus; [0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place).
However, Ravichandran does not explicitly teach wherein the stop reason list comprises at least toilet and food. 
	Shiga teaches the stop reason list comprises at least toilet and food ([0032], when the passenger wishes to stop at a stop location, such as the bathroom, the passenger sends a stop request to the vehicle; [0044], the stop location may be a convenience store (i.e. a stop request for food); [0054], the vehicle may be provided with a plurality of stop buttons to stop the vehicle at different facilities, including facilities for the toilet and food).
	Ravichandran and Shiga are analogous art to the claimed invention since they are from the similar field of vehicle stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the stop reasons list of Ravichandran with the toilet and food reasons of Shiga to create a vehicle that can receive stop requests specific to toilet and food needs.
The motivation for modification would have been to create a vehicle that can receive stop requests specific to toilet and food needs in order to cater stop instances more to the exact needs of the driver or occupant. This increases the system customization of the vehicle and enables occupants to reach stop locations that are more directed to their desires.


Regarding claim 9,
Ravichandran-Shiga teach the invention as described in claim 8. Ravichandran-Shiga further teach:
the at least one activation means is configured to be activated by all or substantially all occupants in the interior of the vehicle (Ravichandran, [0009], the stop signal can comprise receiving data from a user interface (i.e. activation means) in the vehicle resulting from an interaction by an occupant of the vehicle; here, any or all vehicle occupants can activate a stop request).

Regarding claim 10,
Ravichandran-Shiga teach the invention as described in claim 8. Ravichandran-Shiga further teach:
the at least one activation means is configured to input at least one further parameter including at least one of the following parameters (Ravichandran, [0004], the stop request may come from a user interface (i.e. activation means) in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; Fig. 5, shows the stop request can include a degree of urgency and a reason of request):
a vehicle parameter (Ravichandran, [0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter); this may comprise degradation in performance of a sensor or a component of the vehicle (i.e. vehicle parameter));
an urgency parameter (Ravichandran, [0005], the stop request signal can comprise a degree of urgency (i.e. urgency parameter), see also [0103]);
a route deviation parameter (Ravichandran, [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface); and
a quality parameter (Ravichandran, [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).

Regarding claim 11,
Ravichandran-Shiga teach the invention as described in claim 10. Ravichandran-Shiga further teach:
the at least one activation is means is configured to input all of the further parameters (Ravichandran, [0004], the stop request may come from a user interface (i.e. activation means) in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop); [0005], the stop request signal can comprise a degree of urgency (i.e. urgency parameter), see also [0103]); [0139], given a stop request, the vehicle uses the urgency and quality parameters to determine a stopping place; [0177], the vehicle identifies the stopping place and identifies a trajectory (i.e. route deviation parameter) from the vehicle’s current location to the target stopping place; [0179], the occupant can also select a target stopping place using an interface; [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).

Regarding claim 17,
Ravichandran-Shiga teach the invention as described in claim 8. Ravichandran-Shiga further teach:
(Ravichandran, [0002], describes enabling an autonomous vehicle to accept, process, and respond to a signal requesting a stop; [0004], the stop request may come from a user interface in the vehicle which may comprise a button, switch, pull-cord, pedal, pad, sensor, whistle, display, voice assistant, or combination of these; [0105], the initiation of the stop request causes a signal to be sent to the autonomous vehicle system; Fig. 2, shows a user interface within the vehicle that can be used to initiate a stop request).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, referred to as Ravichandran) and Shiga et al. (US 2020/0117215 A1, referred to as Shiga), and further in view of Lawrenson et al. (US 2019/0012625 A1, hereinafter referred to as Lawrenson).

Regarding claim 12,
Ravichandran-Shiga teach the invention as described in claim 5. Ravichandran-Shiga further teach:
	the quality parameter (Ravichandran, [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).
However, Ravichandran-Shiga do not explicitly teach the quality parameter is a restaurant rating.
Lawrenson teaches the quality parameter is a restaurant rating ([0078], the restaurant is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant rating (i.e. quality parameter)).

The motivation for modification would have been to create a vehicle that can receive stop requests with a quality parameter that is based on a restaurant rating in order to have a system that can better determine where to stop when a stop request is made. Providing a restaurant rating as the quality parameter would increase the chances of a satisfied user after a stop occurs, thus improving the user experience and increasing the trust the user has in the vehicle system.

Regarding claim 15,
Ravichandran-Shiga teach the invention as described in claim 10. Ravichandran-Shiga further teach:
the quality parameter (Ravichandran, [0007], the stop request can comprise applying a quality threshold (i.e. quality parameter) to identify acceptable target stopping locations; see also [0118]).
However, Ravichandran-Shiga do not explicitly teach the quality parameter is a restaurant rating.
Lawrenson teaches the quality parameter is a restaurant rating ([0078], the restaurant is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant rating (i.e. quality parameter)).

The motivation for modification would have been to create a vehicle that can receive stop requests with a quality parameter that is based on a restaurant rating in order to have a system that can better determine where to stop when a stop request is made. Providing a restaurant rating as the quality parameter would increase the chances of a satisfied user after a stop occurs, thus improving the user experience and increasing the trust the user has in the vehicle system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, referred to as Ravichandran) and Shiga et al. (US 2020/0117215 A1, referred to as Shiga), and further in view of Tanahashi et al. (US 2018/0224852 A1, hereinafter referred to as Tanahashi).

Regarding claim 13,
Ravichandran-Shiga teach the invention as described in claim 6.
	However, Ravichandran-Shiga do not explicitly teach the route guidance (S) is adapted if the driver does not respond within a predetermined amount of time to the request to adapt the route guidance (S).
	Tanahashi teaches the route guidance (S) is adapted if the driver does not respond within a predetermined amount of time to the request to adapt the route guidance (S) (Fig. 6, [0009], the auto-drive apparatus includes a temporary destination setter configured to set a temporary destination according to a preset rule when the destination obtainer does not obtain a travel destination from the user within a preset amount of time; here, the route guidance is adapted (i.e. the vehicle travels to a temporary destination) when the driver does not respond within a predetermined amount of time to the request to adapt the route guidance (i.e. here, the request to adapt route guidance is entering the vehicle to travel to a destination)).
Ravichandran, Shiga, and Tanahashi are analogous art to the claimed invention since they are from the similar field of vehicle route navigation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the route guidance of Ravichandran-Shiga with the adapted route guidance after no response during a period of time of Tanahashi to create a route guidance that is adapted if the driver does not respond within predetermined amount of time to the request to adapt the route guidance.
The motivation for modification would have been to create a vehicle with route guidance that is adapted if the driver does not respond within predetermined amount of time to the request to adapt the route guidance in order to allow the vehicle to engage in route adaptation without needing the set travel destination to be immediately confirmed by the driver. This enables the overall route to be traveled more quickly rather than wasting time waiting for a driver/user/occupant to respond to the output adaption request.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, referred to as Ravichandran) and Shiga et al. (US 2020/0117215 A1, referred to as Shiga), and further in view of Ellison et al. (US 2014/0129139 A1, hereinafter referred to as Ellison).


Regarding claim 14,
Ravichandran-Shiga teach the invention as described in claim 7. Ravichandran-Shiga further teach:
the at least one vehicle parameter (Ravichandran, [0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter)).
	However, Ravichandran-Shiga do not explicitly teach the vehicle parameter is a state of charge of a battery of the vehicle. Ravichandran-Shiga do teach the stop request can be a result from the vehicle system detecting a fault or failure in one or more components of the vehicle, such as vehicle batteries (Ravichandran, [0094]).
	Ellison teaches a vehicle parameter is a state of charge of a battery of the vehicle ([0006], route parameters (i.e. vehicle parameters) include vehicle charge (i.e. state of charge of a battery of the vehicle), charging times, and charging infrastructure compatibility and availability which are used to determine an optimal route of the vehicle to a desired location).
Ravichandran, Shiga, and Ellison are analogous art to the claimed invention since they are from the similar field of vehicle route planning with stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle parameter of Ravichandran-Shiga with the state of charge of a battery of the vehicle of Ellison to create a vehicle where at least one vehicle parameter is a state of charge of a battery of the vehicle.
The motivation for modification would have been to create a vehicle where at least one vehicle parameter is a state of charge of a battery of the vehicle in order to plan route guidance according to vehicle battery charge. This would enable the vehicle to stop before running out of battery, which would be safer and more efficient for the user, while creating a more reliable vehicle system.

Regarding claim 16,
Ravichandran-Shiga teach the invention as described in claim 10. Ravichandran-Shiga further teach:
the vehicle parameter (Ravichandran, [0004], receiving the stop request might come from the software or hardware process based on the degradation in performance of the vehicle (i.e. vehicle parameter)).
	However, Ravichandran-Shiga do not explicitly teach the vehicle parameter is a state of charge of a battery of the vehicle. Ravichandran-Shiga do teach the stop request can be a result from the vehicle system detecting a fault or failure in one or more components of the vehicle, such as vehicle batteries (Ravichandran, [0094]).
	Ellison teaches a vehicle parameter is a state of charge of a battery of the vehicle ([0006], route parameters (i.e. vehicle parameters) include vehicle charge (i.e. state of charge of a battery of the vehicle), charging times, and charging infrastructure compatibility and availability which are used to determine an optimal route of the vehicle to a desired location).
Ravichandran, Shiga, and Ellison are analogous art to the claimed invention since they are from the similar field of vehicle route planning with stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the vehicle parameter of Ravichandran-Shiga with the state of charge of a battery of the vehicle of Ellison to create a vehicle where at least one vehicle parameter is a state of charge of a battery of the vehicle.
The motivation for modification would have been to create a vehicle where at least one vehicle parameter is a state of charge of a battery of the vehicle in order to plan route guidance according to vehicle battery charge. This would enable the vehicle to stop before running out of battery, which would be safer and more efficient for the user, while creating a more reliable vehicle system.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran et al. (US 2018/0281794 A1, referred to as Ravichandran) and Shiga et al. (US 2020/0117215 A1, referred to as Shiga), and further in view of Ellison et al. (US 2014/0129139 A1, hereinafter referred to as Ellison) and Lawrenson et al. (US 2019/0012625 A1, referred to as Lawrenson).

Regarding claim 18,
Ravichandran-Shiga teach the invention as described in claim 1. Ravichandran-Shiga further teach:
when the stop reason selected by the passenger or operator of the vehicle is food, the vehicle or the stop request apparatus selects the appropriate intermediate destination (Z) for food based upon a route deviation to the intermediate destination (Z) for food, (Ravichandran, [0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; Shiga, [0044], the stop location may be a convenience store (i.e. a stop request for food); Ravichandran, [0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place; here, the vehicle finds an appropriate intermediate destination based on the food request).
However, Ravichandran-Shiga do not explicitly teach the intermediate destination is based upon a state of charge of a battery of the vehicle, and a restaurant quality rating. Ravichandran-Shiga do teach the stop request can be a result from the vehicle system detecting a fault or failure in one or more components of the vehicle, such as vehicle batteries (Ravichandran, [0094]).
Ellison teaches the intermediate destination is based upon a state of charge of a battery of the vehicle ([0006], route parameters (i.e. vehicle parameters) include vehicle charge (i.e. state of charge of a battery of the vehicle); [0070], the route may include one or more intermediate stops for charging the vehicle battery).
Ravichandran, Shiga, and Ellison are analogous art to the claimed invention since they are from the similar field of vehicle route planning with stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate destination determination of Ravichandran-Shiga with the state of a charge of battery of the vehicle of Ellison to create a vehicle that determines an intermediate stop location based on a food request and the vehicle’s battery charge.
The motivation for modification would have been to create a vehicle that determines an intermediate stop location based on a food request and the vehicle’s battery charge in order to satisfy the user’s needs while allowing the vehicle to maintain safe battery charge levels. This would enable the vehicle to stop before running out of battery, which would be safer and more efficient for the user, while creating a more reliable vehicle system.
	However, Ravichandran-Shiga-Ellison do not explicitly teach the intermediate destination is based upon a restaurant quality rating.
Lawrenson teaches the intermediate destination is based upon a restaurant quality rating ([0078], the restaurant (i.e. intermediate destination) is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant quality rating).
Ravichandran, Shiga, Ellison, and Lawrenson are analogous art to the claimed invention since they are from the similar field of vehicle route planning with stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate destination determination of Ravichandran-Shiga-Ellison with the restaurant quality rating 
The motivation for modification would have been to create a vehicle that can determine an intermediate destination based on a food request, state of charge of a battery of the vehicle, and a restaurant quality rating in order to have a system that can better determine where to stop when a stop request is made. Combining a food request with a restaurant rating and the state of charge of the vehicle battery would increase the chances of a satisfied user after a stop occurs, enhance the safety of the vehicle by ensuring the battery charge is considered when stopping, thus improving the user experience and increasing the trust the user has in the vehicle system.

Regarding claim 19,
Ravichandran-Shiga teach the invention as described in claim 8. Ravichandran-Shiga further teach:
when the stop reason selected by the passenger or operator of the vehicle is food, the vehicle or the stop request apparatus selects the appropriate intermediate destination (Z) for food based upon a route deviation to the intermediate destination (Z) for food, (Ravichandran, [0004], the stop request may come from a user interface (i.e. stop request apparatus); Fig. 5, shows the stop request includes a reason for request (i.e. stop reason) which is used in determining where to stop; Shiga, [0044], the stop location may be a convenience store (i.e. a stop request for food); Ravichandran, [0177], the vehicle identifies the stopping place and identifies a trajectory from the vehicle’s current location to the target stopping place; here, the vehicle finds an appropriate intermediate destination based on the food request).
However, Ravichandran-Shiga do not explicitly teach the intermediate destination is based upon a state of charge of a battery of the vehicle, and a restaurant quality rating. Ravichandran-Shiga do teach (Ravichandran, [0094]).
Ellison teaches the intermediate destination is based upon a state of charge of a battery of the vehicle ([0006], route parameters (i.e. vehicle parameters) include vehicle charge (i.e. state of charge of a battery of the vehicle); [0070], the route may include one or more intermediate stops for charging the vehicle battery).
Ravichandran, Shiga, and Ellison are analogous art to the claimed invention since they are from the similar field of vehicle route planning with stop requests. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the intermediate destination determination of Ravichandran-Shiga with the state of a charge of battery of the vehicle of Ellison to create a vehicle that determines an intermediate stop location based on a food request and the vehicle’s battery charge.
The motivation for modification would have been to create a vehicle that determines an intermediate stop location based on a food request and the vehicle’s battery charge in order to satisfy the user’s needs while allowing the vehicle to maintain safe battery charge levels. This would enable the vehicle to stop before running out of battery, which would be safer and more efficient for the user, while creating a more reliable vehicle system.
	However, Ravichandran-Shiga-Ellison do not explicitly teach the intermediate destination is based upon a restaurant quality rating.
Lawrenson teaches the intermediate destination is based upon a restaurant quality rating ([0078], the restaurant (i.e. intermediate destination) is selected based on consumer rating; [0123], selecting a restaurant is based on proximity to the vehicle, estimated time of arrival, average wait times, restaurant rating, and expected costs; here, the stop request is for a restaurant; the restaurant is chosen based on the restaurant quality rating).

The motivation for modification would have been to create a vehicle that can determine an intermediate destination based on a food request, state of charge of a battery of the vehicle, and a restaurant quality rating in order to have a system that can better determine where to stop when a stop request is made. Combining a food request with a restaurant rating and the state of charge of the vehicle battery would increase the chances of a satisfied user after a stop occurs, enhance the safety of the vehicle by ensuring the battery charge is considered when stopping, thus improving the user experience and increasing the trust the user has in the vehicle system.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claims 1 and 3-19,
Claim 1 recites: a method for detecting a stop request during at least partially autonomous operation of a vehicle following a route guidance (S), comprising: monitoring a stop request apparatus in an interior of the vehicle, detecting activation of the stop request apparatus by a passenger or operator of the vehicle, receiving from the stop request apparatus a stop request and a stop reason associated 
	Claim 8 recites similar limitations and thus applicant argues the following explanation applies to claim 8 as well.
Applicant argues Ravichandran discloses a method for processing and administering a "stop request" in an autonomous vehicle. Unlike the instant invention, Ravichandran is solely directed to handling a stop request, and routing the vehicle in the safest way to a stopping location. 
In contrast, claim 1 of the instant invention further describes "stop reasons", such as toilet, food, etc., that are presented on a list and selected by the driver/passenger, and the process of rerouting the vehicle based upon the particular stop reason selected by the driver/passenger. Ravichandran is not concerned with re-routing the vehicle for a particular stop reason, such as food, toilet, etc. and the intricacies that are associated with re-routing the vehicle for such stop reasons. 
Accordingly, because the independent claims each includes features that are neither disclosed nor suggested by the cited references, neither anticipation nor prima facie obviousness can be established based on the cited references. The dependent claims that stand rejected should also be allowed at least as being dependent upon an allowable base claim. Reconsideration of the rejected claims is respectfully requested.
	Examiner respectfully disagrees. Applicant’s arguments with respect to claims 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Ravichandran in combination with Shiga teach the limitations as described in claims 1 and 8, and the claims remain rejected. 
Dependent claims 3-7, 9-11, and 17 remain rejected as they depend on the rejected independent claims, and their limitations are taught by Ravichandran in combination with Shiga. 
Dependent claims 12 and 15 remain rejected as they depend on the rejected independent claims, and their limitations are taught by Ravichandran and Shiga, in combination with Lawrenson. 
Dependent claim 13 remains rejected as it depends on a rejected independent claim, and its limitations are taught by Ravichandran and Shiga, in combination with Tanahashi.
Dependent claims 14 and 16 remain rejected as they depend on the rejected independent claims, and their limitations are taught by Ravichandran and Shiga, in combination with Ellison.
Dependent claims 18 and 19 remain rejected as they depend on the rejected independent claims, and their limitations are taught by Ravichandran and Shiga, in combination with Ellison and Lawrenson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hennes et al. (US 2019/0144000 A1)
Hennes teaches a human-machine interface to enable a fast stop of an autonomously driving vehicle. The stopping point can be a restaurant.

Schlesinger et al. (US 2018/0143027 A1)
Schlesinger teaches rider transit request from different devices that can request stops associated with designated stop locations. These locations can include restaurants.

Bresnahan et al. (US 2011/0238292 A1)
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        /JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664